Bleckley, Justice.
The indorser’s liability upon “bank paper” is conditional, and does not become fixed absolutely until the required notice has been given. The proof of notice is a part of the plaintiff’s case. Though the national banks, established and doing business within this state, are chartered by the United States, and not by Georgia, they-are within the reason and spirit of section 2781 of the Code. They are “chartered banks.” Because some of our penal legislation does not apply to them, it does not follow that they are not within civil statutes regulating the making and enforcing of contracts. In so far as the legislation of congress has not furnished the law of their transactions, or of contracts and col*597lections with which other parties connect them, the local legislation may be brought to bear. Notice to indorsers of paper payable at these national banks, has not been dispensed with by any statute of the United States. It is needless to say that mere noting and protesting, is not giving notice. If the evidence which was offered proved anything, it was only that the indorsed notes had been noted and protested. A non-suit as to the indorser was properly granted.
Judgment affirmed.